DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1-3, 6-8, 10-12, 15-17 and 19-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Topiwala et al., (US 2021/0014497).

Regarding claim 1: Topiwala teaches a method of decoding an encoded video bitstream using at least one processor ]¶0008 teaches: video decoder is configured to decode a video bitstream with adaptive resolution change], the method comprising: 
obtaining from the encoded video bitstream a first flag indicating that reference picture resampling is enabled for coded video sequence (CVS) [¶0008 teaches: from the sequence parameter set or a picture parameter set of a given video frame of the video bitstream, determines that resampling is enabled for the given video frame; and ¶0031 teaches: information is provided within the video bitstream to serve as (a) a way to signal that a frame is resampled, at least for the reference frames; this is accomplished by signaling a flag in the metadata that is embedded in a bitstream in the form of special markers or flags in the sequence parameter set (SPS) and picture parameter set (PPS)]; 
determining a value of a second flag indicating whether a picture resolution is changed in the CVS [¶0038 teaches: adaptive_resolution_flag, corresponding to a one-bit flag to first indicate the use of adaptive resolution; and ¶0039 teaches: combination of two flags, sps_ref_pic_resampling_enabled_flag, which indicates that adaptive resolution may be used within the bitstream, and sps_res_change_in_clvs_allowed_flag, which indicates that resolution change can be done layer-wise if layered coding is used; and ¶0059 teaches: decoder checks the SPS of the bitstream for a flag indicating that the bitstream contains frames with adaptive resolution changes.]; 
based on the value of the second flag indicating that the picture resolution is changed in the CVS, decoding the CVS using the reference picture resampling for spatial scalability and adaptive resolution change (ARC) [¶0039 teaches: the decoder, upon receiving a bitstream, may analyze the SPS for these sps_ref_pic_resampling_enabled_flag and sps_res_change_in_clvs_allowed_flag flags]; and 
based on the value of the second flag indicating that the picture resolution is not changed in the CVS, decoding the CVS using the reference picture resampling for the spatial scalability, and without using the reference picture resampling for the ARC ]¶0064 teaches: decode video frames based on reference frames even when the video frame and reference frame have different resolutions (e.g., by resampling the reference frame data to a resolution from which the video frame data can be predicted); and ¶0070 teaches: the decoder, upon receiving the video bitstream, will be able to compare the levels of resampling of different frames to determine whether resampling is needed in order to properly decode blocks of the video bitstream.].

Regarding claim 2: the essence of the claim is taught above in the rejection of claim 1.
In addition, Topiwala teaches wherein the CVS is a coded layer-wise video sequence (CLVS) [¶0039 teaches: resolution change can be done layer-wise].

Regarding claim 3: the essence of the claim is taught above in the rejection of claim 1.
In addition, Topiwala teaches wherein the second flag is not signaled in the encoded video bitstream, and wherein the value of the second flag is inferred to indicate that the picture resolution is not changed in the CVS [¶0039 teaches: In some embodiments, the use of reference picture resampling is signaled at the sequence parameter set (SPS) level using one or more one-bit flags, indicating whether or not adaptive resolution (or reference picture resampling) is used in the bitstream; and ¶0043 teaches: In other embodiments, whether the given video frame has been rescaled is determined implicitly (e.g., by comparing the size parameters given in the PPS of the given frame with the notional size signalled in the SPS of the bitstream).].




Regarding claim 6: the essence of the claim is taught above in the rejection of claim 1.
In addition, Topiwala teaches wherein based on the value of the second flag indicating that the picture resolution is not changed in the CVS, scaling window parameters are not signaled [¶0042 teaches: pps_scaling_window explicit_signalling_flag specifies if scaling window offset parameters are present in the PPS. In some embodiments, a scaling window may signal a potential subregion of the video frame to be scale; and ¶0043 teaches: In other embodiments, whether the given video frame has been rescaled is determined implicitly (e.g., by comparing the size parameters given in the PPS of the given frame with the notional size signalled in the SPS of the bitstream).].

Regarding claim 7: the essence of the claim is taught above in the rejection of claim 1.
In addition, Topiwala teaches wherein the first flag and the second flag are signaled in a sequence parameter set (SPS) [¶0039 teaches: SPS for these sps_ref_pic_resampling_enabled_flag and sps_res_change_in_clvs_allowed_flagflags].

Regarding claim 8: the essence of the claim is taught above in the rejection of claim 1.
In addition, Topiwala teaches wherein based on the value of the second flag indicating that the picture resolution is changed in the CVS, a fifth flag included in a picture parameter set (PPS) referring to the SPS indicates that the picture resolution is changed in the CVS, and [¶0008 teaches: a width and height given in the picture parameter set of the given video frame; also See Fig 5, element 515].

Regarding claim 10: The claim is merely a device to carry out the decoding method of claim 1. Topiwala teaches a device [video decoder, Abstract]. Therefore, the rejection of claim 1 applies equally as well to this claim.

Regarding claim 11: The claim is merely a device to carry out the decoding method of claim 2. Topiwala teaches a device [video decoder, Abstract]. Therefore, the rejection of claim 2 applies equally as well to this claim.

Regarding claim 12: The claim is merely a device to carry out the decoding method of claim 3. Topiwala teaches a device [video decoder, Abstract]. Therefore, the rejection of claim 3 applies equally as well to this claim.

Regarding claim 15: The claim is merely a device to carry out the decoding method of claim 6. Topiwala teaches a device [video decoder, Abstract]. Therefore, the rejection of claim 6 applies equally as well to this claim.

Regarding claim 16: The claim is merely a device to carry out the decoding method of claim 7. Topiwala teaches a device [video decoder, Abstract]. Therefore, the rejection of claim 7 applies equally as well to this claim.

Regarding claim 17: The claim is merely a device to carry out the decoding method of claim 8. Topiwala teaches a device [video decoder, Abstract]. Therefore, the rejection of claim 8 applies equally as well to this claim.

Regarding claim 19: The claim is merely a non-transitory computer-readable medium storing instructions, the instructions comprising: one or more instructions that, when executed by one or more processors of a device for decoding an encoded video bitstream using the decoding method of claim 1. Topiwala teaches a computer program module [The computer 1000 is adapted to execute computer program modules for providing functionality described herein, ¶0075]. Therefore, the rejection of claim 1 applies equally as well to this claim.

Regarding claim 20: The claim is merely a non-transitory computer-readable medium storing instructions, the instructions comprising: one or more instructions that, when executed by one or more processors of a device for decoding an encoded video bitstream using the decoding method of claim 7. Topiwala teaches a computer program module [The computer 1000 is adapted to execute computer program modules for providing functionality described herein, ¶0075]. Therefore, the rejection of claim 7 applies equally as well to this claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Topiwala in view of Lin et al., (US 2020/0077092).

Regarding claim 4: the essence of the claim is taught above in the rejection of claim 1.
However, it does not appear that Topiwala explicitly teaches further comprising: based on the value of the second flag indicating that the picture resolution is not changed in the CVS, obtaining a third flag indicating whether virtual boundary information is signaled.
In a related field of endeavor, Lin teaches further comprising: based on the value of the second flag indicating that the picture resolution is not changed in the CVS, obtaining a third flag indicating whether virtual boundary information is signaled [¶0062 teaches: to indicate disabling the filters for virtual boundaries, a syntax (e.g. enable flag) can be signalled in the bitstream at the SPS, PPS].
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Lin’s teaching of a virtual boundary flag into Topiwala’s method of decoding for the benefit, as taught by Lin, of effectively reducing the required bandwidth for transmission or required capacity for storage. [Lin, Background and Related Art]

Regarding claim 13: The claim is merely a device to carry out the decoding method of claim 4. Topiwala teaches a device [video decoder, Abstract]. Therefore, the rejection of claim 4 applies equally as well to this claim.

Allowable Subject Matter
Claims 5, 9, 14, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Prior art not relied upon:  Please refer to the references listed in an attached PTO-892 and that are not relied upon for the claim rejections detailed above. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
In particular, Hannuksela et al., (WO 2020/254720) teaches inferring height and width of current picture;
Budagavi et al., (US 2021/0014497) teaches virtual boundary processing; and
Sergin et al., (US 2020/0014497) teaches multi-layer spatial scalability support.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marnie Matt whose telephone number is (303)297-4255. The examiner can normally be reached Monday - Friday, 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARNIE A MATT/Primary Examiner, Art Unit 2485